DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 28-44 in the reply filed on 21 December 2021 is acknowledged.  The traversal is on the ground(s) that a thorough search for one of the Groups would encompass a search for the other Groups.  The applicant additionally highlighted MPEP § 1850(IV) and stated that after a thorough search of one of the Groups, “little or no search effort is required” to search for the other groups, so “reasons of economy” make it advisable to search for all the Groups together.  This is not found persuasive because this portion of the MPEP is in regards to the search performed by the International Search Authority, where the requirement of additional fees may not be required for searching additional inventions.  This scenario is not currently applicable.  The examiner respectfully submits that lack of unity of invention has been found a posteriori, and the election requirement is deemed appropriate as detailed in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 32-34, 36-38 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2009/0206203 (hereinafter “Crawford”).Regarding claim 28 	Crawford teaches a rib for an aircraft wing box, said rib comprising: a pair of opposing outer skins 10, 12, the outer skins defining an internal space there-between; and a plurality of half ribs (internal reinforcement members) 18, 20 extending across the space and connecting the pair of opposing outer skins 10, 12 (abstract; paragraphs [0104] – [0107]; and Figures 2a – 2f and 6).Regarding claim 29 	In addition, Crawford teaches the half ribs are extruded (extrusions) (paragraph [0058]). Regarding claim 30 	In addition, Crawford illustrates the half ribs (reinforcement members) 18, 20 has a tapered cross-section such that a portion of the half rib (reinforcement member) 18, 20 between the opposing outer skins 10, 12 has a smaller cross-section than portions adjacent to the opposing outer skins 10, 12 (Figures 3a-3e).Regarding claim 32 	In addition, Crawford teaches the upper and lower surfaces of the skins outer skins 10, 12 are configured to follow a predetermined contour corresponding to a wing aerofoil shape (paragraphs [0008] and [0096]; and Figure 3f).Regarding claim 33 	In addition, Crawford illustrates each of the ribs (reinforcement members) 18 and 20 extends along the length of the skin from the upper to the lower surface (Figures 2b and 2e).Regarding claim 34 	In addition, Crawford illustrates the ribs (reinforcement members) 18 and 20 are all substantially parallel (Figure 2d).Regarding claim 36 	In addition, Crawford illustrates at least one of the half ribs (reinforcement members) 18, 20 extends part-way along the length of the skin measured from an upper Regarding claim 37 	In addition, Crawford teaches spaces between adjacent half ribs (reinforcing members) 18 are arranged to received stringers 22 to extend span wise along the length of the wing (paragraph [0104] and Figure 2b).Regarding claim 38 	In addition, Crawford teaches a portion 7 of a half rib (reinforcing member) adjacent to an upper or lower surface of the rib and proximate to an inner surface of a skin includes a hole arranged to receive a fastening (paragraph [0107] and Figure 3e).Regarding claim 42 	In addition, Crawford teaches at least one of upper and the lower wing skins may be joined to the half ribs (reinforcing members) by means of fusion welding (paragraphs [0027] and [0112]). 	The use of product-by-process limitations has been noted in claim 42, for example, "the reinforcement members are connected to the skins by one of friction stir welding, linear friction welding, or rotary friction welding".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior  by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.Regarding claim 43 	In addition, Crawford teaches the half ribs (reinforcing members) and the wing skins may both be made from metal (paragraph [0025]), which corresponds to the same material.Regarding claim 44 	In addition, Crawford teaches the ribs (reinforcing members) may be metallic and the wing skins may be made of another material, for example composite material (paragraph [0025]), which corresponds to the opposing skins are formed of a first material and one or more of the reinforcement members are formed of a second material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 28 above, and further in view of United States Patent Application Publication No. US 2005/0236524 (hereinafter “Sarh”).Regarding claim 31 	The limitations for claim 28 have been set forth above.  In addition, Crawford does not explicitly teach the opposing outer skins are substantially parallel. 	Sarh teaches an airfoil box 10 including two or more half-shell structures, where each half-shell structure 30, 30a, 50, 50a is an integral or unitary member that includes at least a portion of the outer skin of the airfoil as well as stiffener members and connection members 38, 58 (abstract; paragraph [0028]; and Figures 1-3).  Sarh teaches the skin portions can be curved to define a desired contour of an airfoil (paragraph [0028]).  This language infers the presence of an embodiment where the skin portions may be flat or not contain such a curve.  Sarh illustrates an embodiment where the opposing outer skins are substantially parallel (Figure 9B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Regarding claims 40 and 41 	The limitations for claim 28 have been set forth above.  In addition, Crawford illustrates the plurality of half ribs (internal reinforcement members) 18, 20 extend to two different I-shaped spars (Figure 6). 	Crawford does not explicitly teach the leading edge or trailing edge end of the rib is arranged to be coupled to a spar of the wing, and the leading or trailing edges of the rib are provided with a plurality of holes to receive a fastener to attach the spar to the rib. 	Sarh teaches an airfoil box 10 including two or more half-shell structures, where each half-shell structure 30, 30a, 50, 50a is an integral or unitary member that includes at least a portion of the outer skin of the airfoil as well as stiffener members and connection members 38, 58 (abstract; paragraph [0028]; and Figures 1-3).  Sarh teaches holes in the skin portion 32 adjacent to the connection member, where holes are used in installing fasteners for connecting adjacent structures together (Figure 7 and paragraph [0029]), which corresponds to the leading edge or trailing edge end of the rib is arranged to be coupled to a spar of the wing, and the leading or trailing edges of the rib are provided with a plurality of holes to receive a fastener to attach the spar to the rib.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the wing box of Crawford with the holes and .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 28 above, and further in view of United States Patent Application Publication No. US 2015/0197328 (hereinafter “Pereira”).Regarding claim 35 	The limitations for claim 28 have been set forth above.  In addition, Crawford does not explicitly teach at least two of the reinforcement members are arranged at varying angles with respect to each other. 	Pereira teaches an optimized structure of a control surface for aircrafts, where the control surface includes a front spar, a rear spar, and a plurality of ribs (abstract).  Pereira teaches the ribs (reinforcement members) 10-15 are arranged at varying angles with respect to each other (Figures 4(a) – 4 (c) and paragraphs [0041] – [0042]).  Pereira teaches such a configuration of the ribs yields an optimized layout that provides a weight reduction of the structure, and additional bending and torsion stiffness to the control surface (paragraphs [0045] – [0046]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the configuration of the ribs of Crawford with the configuration taught by Pereira to provide an optimized layout of the ribs which provides a weight reduction of the wing box, while .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 38 above, and further in view of United States Patent Application Publication No. US 2016/0207607 (hereinafter “Charles”).Regarding claim 39 	The limitations for claim 38 have been set forth above.  In addition, Crawford teaches an automatic fastening tool drills the holes, and inserts and fastens a fastener at each location where a fastener is required (paragraph [0107]), which corresponds to the hole being a tapped hole arranged to receive a fastening.  	Crawford is silent with regards to any specific structure of the fasteners, therefore, it would have been necessary and thus obvious to look to the prior art for conventional fasteners.  Charles provides this conventional teaching showing that it is known in the wing box art to use a fastener which is threaded to receive a nut onto the distal end of fastener to secure said fastener (paragraph [0074]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the fastener of Crawford from the threaded fastener structure, as disclosed by Charles, motivated by the expectation of successfully practicing the invention of a fastener which is suitable for securing elements within a wing box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.